Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1, 17 and 18 it is unclear what weight to give the term “(poly)ether” (in view of the parenthesis around “poly”).  In initially the Examiner had interpreted this as being a polyether but upon looking at the definition of Rf in claim 4 in which “n” and “m” can be 0 it does not appear that a polymer is required.  As such it is confusing what (poly)ether intends.  

Claims 5 to 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 7, the direct CH2 bond between the Rf group and the C=O group is not within the breadth of the formula in claim 1.  Note that Formula 1 in claim 1 requires both an L1 and an L group, as the minimum value of p1 and a g is 1 for both.  As this applies to claims 5 and 6, note that when “a” is 1 such a direct bond is present.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 6, 8, 9, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. 11,149,042.
	Chen et al. teach perfluorinated polyether aminosilanes.  See for instance the general formula (3) in column 16.  More specifically please see the compound on the top of column 23.  This corresponds to the claimed silane when the combined L1L group is -CH2-O-CH2.  This anticipates claims 1 to 6.  
	For claim 8 see the molecular weight range found in column 17, line 10.
	For claims 9, 16, 19 and 20 see the teachings in column 20, line 51, through column 21.  Note that upon curing a hydrolysis/condensation product will be formed.
	
Claims 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.
	For claim 10 the Examiner notes that Chen et al. do not specifically teach the presence of this compound; however, a bissilyl amine compound meeting the require-ments of claims 10 and 12 is a reactant in the formation of the fluorinated polyether aminosilane of Chen et al.  See for instance column 22, lines 63 and 64.  Since it is extremely rare for a reaction to go to 100% completion the skilled artisan would have expected residual bissilyl amine meeting claims 10 and 21 to inherently be present in the composition in combination with the fluorinated polyether aminosilane in this example.  In this manner the skilled artisan would have found the combination of silanes as claimed to have been obvious.
	Upon hydrolysis and condensation of this composition to form the claimed coating a film meeting claim 18 will be formed.

Claims 10 to 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iyers et al. in view of Chen et al.
	Iyers et al. teach a composition that contains a silane meeting that in claim 10. The composition also contains a silane meeting that in claim 13.  While the totality of the teachings in Iyers et al. is relied upon in making this rejection the Examiner draws atten-tion to the working examples which show these silanes in combination.  See paragraphs 129 to 131 which teach silanes meeting claims 10, 12 and 17. See paragraphs 132 and 133 which teach silanes of claim 13 to 15 and 17.  Paragraph 136 and on teach using these silanes in a composition to form a film.  Paragraph 105 teaches the addition of silane crosslinking agents, including ones that contain fluorine.
	This differs from that claimed in that Iyers et al. do not teach the silane of Formula I.
	The teachings of Chen et al. were noted supra and include the silanes of Formula (I).  These silanes have beneficial properties such as good hydrophobicity, lipophobicity, smoothness and abrasion resistance (bottom of column 9).  
	On one hand, one having ordinary skill in the art would have been motivated to use the silanes of Chen et al. as the crosslinking agent in Iyers et al. with the expecta-tion of obtaining a crosslinked product as suggested in paragraph 105 of Iyers et al.  Motivation to use such a silane comes from the fact that the silanes of Chen et al. fall within the general formula shown in paragraph 105, which even specifically allows for fluorinated silanes.  Additionally, the results of using such silanes as a crosslinking agent 
	On the other hand, both Iyers et al. and Chen et al. teach hydrolyzable silane coating compositions.  It is prima facie obvious to combine two compositions, each of which is taught by prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining said compositions flows logically from their having been individually taught in the prior art.  In this manner too the instant claims are rendered obvious.
	For claim 11 note that paragraph 109 of Iyers et al. teaches a weight range of the crosslinking agent which will overlap considerably with the claimed molar ratio such that one having ordinary skill in the art would have found an amount within the claimed range obvious.  Further supporting this position of obviousness is the teaching in Chen et al., column 21, lines 1 to 3, which teaches that the concentration of the silane therein can be adjusted as needed.  It has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 
	For claim 18 note paragraphs 119 which teaches the hydrolysis/condensation product as claimed.  
	
The remaining references cited in the attached PTO-892 are cited as being of general interest.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
2/18/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765